DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,10, and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by WO 2011159215 submitted by the applicant as IDS on March 10, 2021(hereinafter AAPA).
Regarding claims 1, 10, 20; AAPA discloses a wireless communication device (Figs. 2, 3,5,6,7 item 10) comprising: 
a processor(page 34, lines 19-25, which recites  the various methods and processes described herein may be implemented using various hardware configurations, generally, but not necessarily including the use of one or more microprocessors, microcontrollers, digital signal processors, or the like, coupled to memory storing software instructions for carrying out the techniques described herein); and 
memory containing instructions executable by the processor whereby the wireless (page 34, lines 19-25, which recites  the various methods and processes described herein may be implemented using various hardware configurations, generally, but not necessarily including the use of one or more microprocessors, microcontrollers, digital signal processors, or the like, coupled to memory storing software instructions for carrying out the techniques described herein);  communication device is configured to: 
set up context information during a Radio Access Technology (RAT) connection setup to establish a first Radio Resource Control (RRC) connection towards a first radio access network element implementing a first RAT(Abstract, Pages 14, line 20- pages 16, line 25 and page 18, line 18- page 19, line 6, which recites the UE 10 transmits a part of the UL data over a first radio link 3 to the first RAN 21 and another part of the UL data over a second radio link 4 to the second RAN 22 and via an inter- RAN link 5 to the first RAN 21. The different parts of the UL data is combined and sent via a common link 6 to the CN 40. In DL traffic, DL data is sent from the CN via the common link 6 to the first RAN 21. A part of the DL data is transmitted over the first radio link 3 to the UE 10. Another part of the DL data is transmitted via the inter-RAN link 5 to the second RAN 22 and then over the second radio link 4 to the UE, where it is combined with the DL data sent over the first radio link 3. The RAT aggregation may concern the DL traffic, the UL traffic or both. In the configuration of the embodiment of Fig. 2, one of the RANs, in this case the first RAN 21 acts as a primary RAN, from which the common link 6 emanates. The second RAN 22 is in this embodiment denoted a secondary RAN 21. The CN 40 does not necessarily have information about that the secondary RAN is involved in the RAT aggregation. UE capability information etc. Resources are allocated in the target RATs radio nodes, e.g. eNB, RNC. The target RAT will also perform admission control, e.g. it has a chance to reject the handover if it is too congested. The target RAT generates a "handover command", a RRC control message, which is tunneled back transparently to the source RAT);
 receive an indication, from the first radio access network element, to set-up, using the context information, a second RRC connection between the wireless communication device and a second radio access network element implementing a second RAT(Abstract, Pages 14, line 20- pages 16, line 25 and page 18, line 18- page 19, line 6, which recites the UE 10 transmits a part of the UL data over a first radio link 3 to the first RAN 21 and another part of the UL data over a second radio link 4 to the second RAN 22 and via an inter- RAN link 5 to the first RAN 21. The different parts of the UL data is combined and sent via a common link 6 to the CN 40. In DL traffic, DL data is sent from the CN via the common link 6 to the first RAN 21. A part of the DL data is transmitted over the first radio link 3 to the UE 10. Another part of the DL data is transmitted via the inter-RAN link 5 to the second RAN 22 and then over the second radio link 4 to the UE, where it is combined with the DL data sent over the first radio link 3. The RAT aggregation may concern the DL traffic, the UL traffic or both. In the configuration of the embodiment of Fig. 2, one of the RANs, in this case the first RAN 21 acts as a primary RAN, from which the common link 6 emanates. The second RAN 22 is in this embodiment denoted a secondary RAN 21. The CN 40 does not necessarily have information about that the secondary RAN is involved in the RAT aggregation. UE capability information etc. Resources are allocated in the target RATs radio nodes, e.g. eNB, RNC. The target RAT will also perform admission control, e.g. it has a chance to reject the handover if it is too congested. The target RAT generates a "handover command", a RRC control message, which is tunneled back transparently to the source RAT); and responsive to the indication, set up the second RRC connection(Abstract, Pages 14, line 20- pages 16, line 25 and page 18, line 18- page 19, line 6, which recites the UE 10 transmits a part of the UL data over a first radio link 3 to the first RAN 21 and another part of the UL data over a second radio link 4 to the second RAN 22 and via an inter- RAN link 5 to the first RAN 21. The different parts of the UL data is combined and sent via a common link 6 to the CN 40. In DL traffic, DL data is sent from the CN via the common link 6 to the first RAN 21. A part of the DL data is transmitted over the first radio link 3 to the UE 10. Another part of the DL data is transmitted via the inter-RAN link 5 to the second RAN 22 and then over the second radio link 4 to the UE, where it is combined with the DL data sent over the first radio link 3. The RAT aggregation may concern the DL traffic, the UL traffic or both. In the configuration of the embodiment of Fig. 2, one of the RANs, in this case the first RAN 21 acts as a primary RAN, from which the common link 6 emanates. The second RAN 22 is in this embodiment denoted a secondary RAN 21. The CN 40 does not necessarily have information about that the secondary RAN is involved in the RAT aggregation. UE capability information etc. Resources are allocated in the target RATs radio nodes, e.g. eNB, RNC. The target RAT will also perform admission control, e.g. it has a chance to reject the handover if it is too congested. The target RAT generates a "handover command", a RRC control message, which is tunneled back transparently to the source RAT). 
Allowable Subject Matter
Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion	
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on March 10,2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461